 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      DOMAIN NAME COMMISSION
      LIMITED,
 9
                                                               NO. C18-0874RSL
                            Plaintiff,
10                   v.                                        ORDER STAYING PROCEEDINGS
11    DOMAINTOOLS, LLC,
12                          Defendant.
13

14

15          This matter comes before the Court on the “Stipulation and [Proposed] Order for Stay of

16   Proceedings Pending Appeal” submitted by the parties in the above-captioned matter. Dkt. # 55.
17   Having reviewed the record and the stipulation of the parties, the Court finds that a stay will
18
     promote judicial efficiency and preserve the resources of the litigants without unduly prejudicing
19
     either party’s interests. 5A Charles Alan Wright & Arthur R. Miller, Federal Practice and
20
     Procedure § 1360 (3d ed. 2004). See also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“the
21

22   power to stay proceedings is incidental to the power inherent in every court to control the

23   disposition of the causes on its docket with economy of time and effort for itself, for counsel,
24   and for litigants”).
25
            For all of the foregoing reasons, this matter is hereby STAYED in its entirety, pending
26
     resolution of defendant’s appeal and the Ninth Circuit’s entry of a mandate. The Clerk of Court
27

28   ORDER STAYING PROCEEDINGS - 1
 1   is directed to enter a statistical termination in this case. Such termination is entered solely for the
 2   purpose of removing this case from the Court’s active calendar. The parties shall, within
 3
     fourteen days of the Ninth Circuit’s issuance of a mandate regarding the appeal, submit a Joint
 4
     Status Report setting forth the parties’ recommendations for a new trial date and other
 5

 6   scheduling deadlines.

 7

 8          Dated this 1st day of November, 2018.
 9
                                                 A
10                                               Robert S. Lasnik
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER STAYING PROCEEDINGS - 2
